Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-3, 5, and 8-14 are allowed.  All rejections are withdrawn.  The amendments dated 2-7-22 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 13  and 14.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] traveling track determination device that determines a future traveling track for a vehicle when the vehicle travels from a first course toward a second course which is bent relative to and connected to the first course, the traveling track determination device comprising:
a second course target point acquisition processor that acquires a second course target point that is a target of future traveling on the second course;
a traveling track determination processor that determines the future traveling track for the vehicle using:
(i) a first straight line that extends from the vehicle in a forward direction of the vehicle through a continuous section between the first course and the second course,
(ii) a second straight line that extends along the second course while passing through the second course target point and intersects with the first straight line in the continuous section and,
(i) a first curved line that extends between a first predetermined point on the first straight line and a second predetermined point on the second straight line and protrudes toward an intersection of the first straight line and the second straight line, wherein the traveling track determination processor determines the future traveling track such that at least a portion of the first curved line is included in the continuous section;
a lane boundary area acquisition processor that acquires a lane boundary area corresponding to a boundary area between a lane on which the vehicle travels in the second course and an opposite lane in the second course;
a traveling environment acquisition processor that acquires traveling environment of the traveling vehicle when the vehicle actually travels on the traveling track according to the future traveling track after determination of the future traveling track; and
a traveling track change processor that, when the vehicle travels toward the second course while the vehicle crosses an opposite lane of the first course in the continuous section, changes the future traveling track so as to avoid interference of the vehicle with the lane boundary area, if it is determined that the lane boundary area is present in a course of the vehicle based on the traveling environment acquired by the traveling environment acquisition processor,
wherein the traveling track determination device determines the future traveling track for the vehicle without using lane network data, and
the traveling track determination device determines the future traveling track for the vehicle in an area having no lane mark,
wherein the traveling track determination device further comprises a second boundary line acquisition processor that acquires a second boundary line defining a boundary between the 
second course and the continuous section, wherein
the traveling track determination processor determines 
the future traveling track such that 
the second predetermined point on the second straight
 line is displaced from a third intersection that is 
an intersection of the second straight line and 
the second boundary line toward a direction which is 
opposite to the continuous section,
wherein the second predetermined point is an end point of the first curved line and a junction of the first curved line and
 the second straight line,
wherein the traveling track determination device further comprises:
a vehicle speed acquisition processor that acquires a 
vehicle speed that is a speed of the vehicle; and
a lane width acquisition processor that acquires a 
lane width that is a width of a traveling lane 
for the vehicle on the second course, wherein
when the future traveling track is changed, in a case
 that the vehicle speed is a 
predetermined vehicle speed or more, 
or the lane width is a predetermined width or less, 
the traveling track change processor determines 
a point on the second straight line which 
is located
closer to the intersection of the 
second straight line and the first straight line relative
 to the second predetermined point as 
a third predetermined point, and 
determines the changed future traveling track using:
(iv) a third straight line that extends from the 
vehicle through the third predetermined point, and
(v) a second curved line that extends between (1) 
a fourth predetermined point closer to the vehicle 
relative to the third predetermined point on 
the third straight line and (2) 
the second predetermined point on the second
 straight line and that protrudes toward the
 third predetermined point”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668